Barnes, Judge.
In Coffey v. Brooks County, 231 Ga. App. 886 (1) (500 SE2d 341) (1998), we affirmed the trial court’s grant of summary judgment to all defendants except Rowe. After granting certiorari, the Supreme Court reversed our judgment to the extent we reversed the grant of summary judgment to Rowe. Rowe v. Coffey, 270 Ga. 715 (515 SE2d 375) (1999).
Accordingly, the portion of our opinion which reversed the grant of summary judgment to Rowe is vacated, the judgment of the Supreme Court with regard to Rowe is made the judgment of this Court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Johnson, C. J., Pope, P. J., Andrews, P. J., Blackburn, P. J., Ruffin and Eldridge, JJ, concur.